DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The applicant defined facial recognition in the appeal brief filed 07/01/2020 (see, application-as-filed p. 8, ll. 8-18; Fig 4; see also, Declaration under 1.132 filed October 1, 2019). 
The application-as-filed p. 8, ll.8-118 defines the facial recognition to compare faces detected in subsequence ones of the images. 
The Declaration under 1.132 filed October 1, 2019 defines facial recognition is known to include using the intrinsic features of the detected face, and then comparing those selected facial features from given image with faces within a database. 
The specification discloses known individuals in the database, page 3, lines 5-6 and page 10, line 3; for example during facial recognition, each time a new image of a given individual is identified, controller 104 can decide whether the new image is better than the previous best image of the individual (based on facial detection confidence scores, facial offset angle, or the like, as described below), and if so the new image replaces the previous image in the respective group; in this way each group 134, 136, 138, and 140 only ever includes one image, page 8, lines 2-7;  the controller 104 can add a new face to the gallery 202 each time a detected face in a subsequent one of the images 130 and 132 does not match with a face already in the gallery 202, page 8, lines 13-15.
The specification does not disclose “such that the automated facial recognition leaves an identity of each unique face within the gallery of facial images unknown.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et al. (US 20120106806 A1) and Wang et al. (US 20120262577 A1).
Note: the cited references are to support the SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), and GLVQ (Generalized Learning Vector Quantization) for automatic face or facial recognition. 
“Support Vector Machines Applied to Face Recognition” by P. Jonathon Phillips, this is technical report NISTIR 6241, to appear in Advances in Neural Information, Processing Systems 11, eds. M. J. Kearns, S. A. Solla, and D. A. Cohn, MIT Press, 1999 (hereafter “Phillips”).
“Automatic Face Recognition by Support Vector Machines” by Huaqing Li, Shaoyu Wang, and Feihu Qi, R. Klette and J. Zuni´c (Eds.): IWCIA 2004, LNCS 3322, pp. 716–725, 2004. © Springer-Verlag Berlin Heidelberg 2004 (hereafter “Li”). Li discloses Automatic Face Recognition by Support Vector Machines, figure 1.

	“Large-scale Face Recognition on Smart Devices” by Jia Hao, Yusuke Morishita, Toshinori Hosoi, Kazuyuki Sakurai, Hitoshi Imaoka, Takao Imaizumi, and Hideki Irisawa, 2013 Second IAPR Asian Conference on Pattern Recognition, 978-1-4799-2190-4/13,  © 2013 IEEE, DOI 10.1109/ACPR.2013.189 (hereafter “Hao”). Hao discloses the facial recognition using the Generalized Learning Vector Quantization (GLVQ) in figure 1, sections A, B, and C)

Regarding claim 1, Oami teaches a method of detecting occupants in a vehicle (figs. 5 and 6) comprising:
detecting an oncoming vehicle (202 of fig. 6)
acquiring a plurality of images of occupants in the vehicle in response to detection of the vehicle (200 of fig. 6); 
performing automated facial detection on the plurality of images (101 of fig. 6, [0021] Person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 100, to detect persons and outputs a person detection result,  PERSON DETECTION RESULT of fig. 5) and 
adding a unique facial image for each unique face detected to a gallery of facial images for the occupants of the vehicle (101 and 103 of fig. 6, and the process in figure 5, PERSON DETECTION RESULT and IN-VEHICLE POSITION ESTIMATION INFORMATION processes each of unique detected faces to be added together, INTEGRATION OF 
performing automated facial recognition on the gallery of facial images (101 of fig. 6, [0032] the detectors use the SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to recognize faces of occupants as human faces inside the vehicle, PERSON DETECTION RESULT of fig. 5) to distinguish one person to another the gallery of facial images (IN-VEHICLE POSITION ESTIMATION INFORMATION of fig. 5 and [0056] for differentiating the detected facial images to the gallery of facial images and the accuracy of detection of persons compared to the case of obtaining images at regular intervals) to group the facial images into groups based on which occupant is in the respective facial images (INTEGRATION OF ESTIMATION RESULTS and INTEGRATION RESULT of fig. 5 for grouping the facial images after the comparison result); and
counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present as the number of passengers).
It is noted that Oami does not teach wherein facial recognition includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features with faces in the gallery of facial images to recognize an individual, regardless of extrinsic data including the individual's location in the vehicle; and wherein the gallery of facial images is independent from an external database of known facial images such that the automated facial 
Folta teaches a face recognition system (fig. 1, [0019]) to perform face detection (102 of fig. 1), facial recognition on the plurality of images detected (110 of fig. 1), add a unique facial image for each unique face detected to a gallery of facial images (104 and 110 of fig. 1 for adding detected faces to gallery; figs. 2A and 2B for each image face has unique features such as nose, eyes, and mouth is considered as a unique facial image; 705-707 of fig. 7 for a process of adding each unique detected to the gallery), compare the detected faces (102 and 106 of fig.1) to the face galleries (110 of fig.1) to recognize a person by a face recognition (108 of fig. 11).  
Folta further teaches the facial recognition (108 of fig. 1) includes using selected intrinsic facial features of a detected face (figs. 2A and 2B) and then comparing the selected intrinsic features ([0034] step 705 represents grouping the faces by the similarity of their detected features, step 706 represents filtering faces (e.g., eliminating overly redundant data and/or any groups with faces of two or more different people in them) with faces in the gallery of facial images (110 of fig. 1) to recognize an individual (108 of fig. 1, [0019] identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein, [0007] determine the identity of a person), regardless of extrinsic data including the individual's location in the vehicle ([0019] this disclosure is applicable for detecting occupants in the vehicle in various ways that provide benefits and advantages in video processing in general); 
wherein the gallery of facial images is independent from an external database of known facial images (110 of fig. 1, [0023 and 0049] an exemplary system, fig. 1, for implementing various aspects of the invention may include a general purpose computing device in the form of a computer 910 independently from the remote computer 980 and the remote application programs 
Taking the teachings of Oami and Folta together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face recognition system (fig. 1) including the independent gallery of facial images (110 of fig. 1) of Folta into the face detection of Oami to efficiently identify a person in video with high precision that provides benefits and advantages in video processing in general. 
It is further noted that the combination of Oami and Folta does not teach wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle as claimed.
Wang teaches a detection system (figs. 4 and 5) is for detecting human occupants inside the vehicle and counting a total number of human occupants inside the vehicle (fig. 5), and the detection system comprises three cameras ([0044]), 
wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle ([0044] one facing the front of the moving vehicle to capture an image of the front passenger compartment, and one facing each side of the vehicle to capture an 
wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle ([0044] one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle).  
Wang further suggests that modifications and variations may be made by those skilled in the art ([0045 and 0054]).
Taking the teachings of Oami, Folta, and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify three cameras ([0044]) of Wang into the combination system of Oami and Folta for  the reliability and detail of the captured images are significantly improved. 
Regarding claim 2, Oami further teaches the method as recited in claim 1, further comprising selecting a representative image from each group ([0032] the SVM and LDA perform the selecting a representative image; IN VEHICLE POSITION ESTIMATION INFORMATION of fig. 5, faces are extracted) and outputting a set of cropped selected images (INTERGRATION OF ESTIMATION RESULTS of fig. 5, a set of extracted faces), one uniquely cropped selected image for each of the occupants (INTERGRATION RESULT of fig. 5, 104 of fig. 6. Oami modified by Folta teaches the cropped selected representative image, Folter also teaches the representative images as face images stored in the face galleries, 104 and 110 of fig. 1, 705-707 of fig. 7)
Regarding claim 3, Oami further teaches the method as recited in claim 2, wherein no duplicate images of a given occupant are stored or displayed (e.g. fig. 5, the face images are not 
Regarding claim 4, Oami modified by Folta, Folta further teaches the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on corresponding confidence scores from the automated facial detection ([0025] Galleries may likewise be combined based on having close similarity scores, [0027] More complex tools, such as based on judges' confidence scores, and/or one that allows a judge to simply eliminate an outlier face and keep the rest, may be alternatively employed).
Regarding claim 5, Oami further the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on which image in the group has least facial offset angle from line of sight of an imaging sensor which acquired the respective image (fig. 4, see the camera is capturing images at different angles).  
Regarding claim 6, Oami modified by Folta teaches the method as recited in claim 2, Folta further teaches running the selective images through a database to check for matches between the occupants and known individuals in the database ([0008] a face recognition mechanism that matches faces in the input video with faces in the face galleries to output information (e.g., metadata) corresponding to recognized faces in the input video. In figure 8, identifying known individuals in the database, 880, 888, and 890 of fig. 8).  
Regarding claim 10, Oami further teaches the method as recited in claim 9, further comprising illuminating the vehicle with a respective pulse of illumination for each image acquired, wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images ([0028, 0057, 0076]. [0028] discloses the image obtaining means 100 includes an infrared illuminator and projects infrared 
Regarding claim 11, Oami further teaches the method as recited in claim 9, wherein one of the sensors is a primary sensor that acquires a primary image of occupants in the vehicle, and wherein faces detected in primary image serve as references in the gallery for facial recognition for subsequent ones of the images of occupants in the vehicle (the process of figure 5, [0038]).  
Regarding claim 12, Oami further teaches the method as recited in claim 11, further comprising adding a new face to the gallery each time a detected face in a subsequent one of the images of occupants in the vehicle does not match with a face already in the gallery (e.g. fig. 4, the camera taking the faces of persons in the car at different time and different angle, therefore the camera is adding new faces to the image sequence).  
Regarding claim 13, Oami further teaches the method as recited in claim 11, further comprising iteratively comparing faces detected in subsequent ones of the images of occupants in the vehicle and adding each face detected to the gallery that is not already in the gallery until there is an image in the gallery of each face detected by performing automated facial detection (see the process of figure 4, adding new faces of persons, four faces of fig. 5). 
Regarding claim 14, Oami further teaches a system (fig. 2) for detecting occupants in a vehicle comprising: 
a controller (a computer, [0009]); 	
a plurality of camera systems (200 of fig. 6) external to the vehicle in a vehicle approach area (fig. 5), each camera system operatively connected to the controller (fig. 6); and 

wherein the controller includes machine readable instructions configured to cause the controller ([0009] to: 
detect an oncoming vehicle with the trigger (201 and 201 of fig. 6); 
acquire a plurality of images of occupants in a vehicle in response to detection of the oncoming vehicle using the plurality of camera systems (200 of fig. 6, see the process of fig. 5); 
performing automated facial detection on the plurality of images (101 of fig. 6, [0021] Person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 100, to detect persons and outputs a person detection result,  PERSON DETECTION RESULT of fig. 5) and 
adding a unique facial image for each unique face detected to a gallery of facial images for the occupants of the vehicle (101 and 103 of fig. 6, and the process in figure 5, PERSON DETECTION RESULT and IN-VEHICLE POSITION ESTIMATION INFORMATION processes each of unique detected faces to be added together, INTEGRATION OF ESTIMATION RESULTS for counting number of occupants in the vehicle; the facial detection detects a unique shape of human face, nose, eye, and mouth in the captured images and the detected face includes the unique shape of human face, nose, eye, and mouth in PERSON DETECTION RESULT is considered a unique facial image for each unique face);
perform automated facial recognition on the gallery of facial images (101 of fig. 6, [0032] the detectors use the SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to recognize faces of 
counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present as the number of passengers).
It is noted that Oami does not teach wherein facial recognition includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features with faces in the gallery of facial images to recognize an individual, regardless of extrinsic data including the individual's location in the vehicle; and wherein the gallery of facial images is independent from an external database of known facial images such that the automated facial recognition leaves an identity of each unique face within the gallery of facial images unknown  as claimed.
Folta teaches a face recognition system (fig. 1, [0019]) to perform face detection (102 of fig. 1), facial recognition on the plurality of images detected (110 of fig. 1), add a unique facial image for each unique face detected to a gallery of facial images (104 and 110 of fig. 1 for adding detected faces to gallery; figs. 2A and 2B for each image face has unique features such as nose, eyes, and mouth is considered as a unique facial image; 705-707 of fig. 7 for a process of 
Folta further teaches the facial recognition (108 of fig. 1) includes using selected intrinsic facial features of a detected face (figs. 2A and 2B) and then comparing the selected intrinsic features ([0034] step 705 represents grouping the faces by the similarity of their detected features, step 706 represents filtering faces (e.g., eliminating overly redundant data and/or any groups with faces of two or more different people in them) with faces in the gallery of facial images (110 of fig. 1) to recognize an individual (108 of fig. 1, [0019] identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein, [0007] determine the identity of a person), regardless of extrinsic data including the individual's location in the vehicle ([0019] this disclosure is applicable for detecting occupants in the vehicle in various ways that provide benefits and advantages in video processing in general); 
wherein the gallery of facial images is independent from an external database of known facial images (110 of fig. 1, [0023 and 0049] an exemplary system, fig. 1, for implementing various aspects of the invention may include a general purpose computing device in the form of a computer 910 independently from the remote computer 980 and the remote application programs 985 stored in the memory device 981 as considered an external database of known facial images from a site, [0002], from the internet [0022]) such that the automated facial recognition (108 of fig. 1) leaves an identity of each unique face (figs. 2A, 2B, 2-6, each unique face) within the gallery of facial images unknown (714 of fig. 7, [0039] save metadata for each matched face and the metadata allows an unknown face to be efficiently matched to an identity, this disclosure suggests that the metadata indicated the unknown face is saved for later matching an identity).

It is further noted that the combination of Oami and Folta does not teach wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle as claimed.  
Wang teaches the detection system (figs. 4 and 5) for detecting human occupants inside the vehicle and counting a total number of human occupants inside the vehicle (fig. 5), the system comprising three cameras ([0044]), 
wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle ([0044] one facing the front of the moving vehicle to capture an image of the front passenger compartment, and one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle, each of the images can be analyzed to determine objects present),  
wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle ([0044] one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle).     

Taking the teachings of Oami, Folta, and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify three IR cameras ([0044]) of Wang into the combination system of Oami and Folta for  the reliability and detail of the captured images are significantly improved. 
Regarding claim 15, Oami further teaches the system as recited in claim 14, wherein each camera system includes an imaging sensor (200 of fig. 6), a pulsed illumination device ([0028]), and a processor ([0009]) operatively connecting the imaging sensor to the pulsed illumination source for synchronizing illumination a pulse from the pulsed illumination device with exposure of the imaging sensor ([0028]).
Regarding claim 16, Oami further teaches the system as recited in claim 15, wherein the machine readable instructions include instructions to cause the controller to illuminate the vehicle with a respective pulse of illumination from a respective one of the pulsed illumination devices for each image acquired ([0028]), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images ([0028], when the light project into the interior of the vehicle that reduce the shadows; [0028])
Regarding claim 17, Oami further teaches the system as recited in claim 15, wherein each camera system includes a lens optically coupled to the imaging sensor, an optical bandpass filter operatively connected to filter light passing through the lens, and a linear polarization filter operatively connected to filter light passing through the lens ([0028]. Fig. 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et el. (US 20120106806 A1) and Wang et al. (US 20120262577 A1) as applied to claim 1, and further in view of Kephart (US 2013/0279757).
Regarding claim 7, Oami modified by Wang and Folta teaches the method of claim 1, but Oami, Folta, and Wang do not teach initiating a response upon finding a match in the database, wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer. 
Kephart teaches a facial recognition system (fig. 6) for initiating a response upon finding a match in the database (206 and 210 of fig. 8), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (MATCH?, YES, 210, 210, 220 of fig. 8). 
Taking the teachings of Oami, Folta, Wang, and Kephart together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition (fig. 8) of Kephart into the face detection system (fig. 6) of Oami in view of Wang and Folta for improving the security and safety of persons attending such events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et el. (US 20120106806 A1) and Wang et al. (US 20120262577 A1) as applied to claim 1, further in view of Bell et al. (US 2015/0331105).

Bell teaches the system (figs. 4-7) for determining the number of occupants inside the vehicle using the image recognition include the facial features (69 of fig. 6 and fig. 7, [0038 and 0041]) and recognizing an individual as people without authorization or a theft ([0054]), where initiating a response upon determining an improper number of occupants in the vehicle ([0037], 56 of fig. 4), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (57 of fig. 5, perform action based on number of occupants, [0039-0040]).
Taking the teachings of Oami, Wang, Folta, and Bell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  (figs. 4-7) of Bell into the combined system of Oami in view of Wang and Folta to provide accurate and reliable data for determining occupancy of a vehicle and reduce costs. 

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Wang et al. (US 20120262577 A1).
Regarding claim 1, Bazakos teaches a method of detecting occupants in a vehicle (figs. 15-17) comprising:

acquiring a plurality of images of occupants in the vehicle (212, 262, and 224 of fig. 16) in response to detection of the vehicle (the reflective infrared light, 114 of fig. 15); 
performing automated facial detection on the plurality of images (face detector 228 of fig. 16, 252 of fig. 17, figs. 29A-29C, and [0111]) and 
adding a unique facial image for each unique face detected to a gallery of facial images for the occupants of the vehicle (232 of fig. 16, storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like, so the facial features, facial images, and facial signatures of individuals are a unique facial image for each unique face. The stored facial images are considered as a gallery of facial images, figs. 23A-23H, 27A-27D, and 29A-29D);
performing automated facial recognition (face recognizer 234 of fig. 16) to distinguish one person to another  the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images (figs. 17 and 20, figs. 29A-29C, and [0100] for identifying humans using face detection and face recognition); and
wherein the facial recognition (222 and 234 of fig. 16, fig. 17) includes using selected intrinsic facial features (250 of fig. 17, skin, eye) of a detected face (228 of fig. 16, 252 of fig. 17) and then comparing the selected intrinsic features with faces in the gallery of facial images ([0099-0100] data representative of individual, e.g., facial features, facial images, facial signatures for comparison by FACE RECOGNITION ALGORITHIMS, 234 of fig. 16 and 256 of fig. 17) to recognize an individual (234 of fig. 16, [0100] the identification of an individual or 
wherein the gallery of facial images (232 of fig. 16, the stored images are considered as the gallery of facial images) is independent from an external database of known facial images (232 and 222 of fig. 16, the face data unit 232 that is inside the face recognition system 222 (45 of fig. 1B) and independent from an external database of known facial images (46 of fig. 1B)) 
such that the automated facial recognition (222 of fig. 16) leaves an identity of each unique face within the gallery of facial images unknown ([0099] FIG. 16, the face recognition algorithms 222 may include a face data unit 232 for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like; so the facial features, facial images, and facial signatures are considered a identity of unique face and faces of individuals or humans are considered the gallery of facial images unknown).
Bazakos further suggests that various kinds of cameras 50 may be used ([0049]) and many variations and modifications will become apparent to those skilled in the art upon reading the present specification ([0149]).
However, Bazakos does not teach counting the groups to determine how many occupants are in the vehicle; and wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle as claimed.
Wang teaches a detection system (figs. 4 and 5) for detecting human occupants inside the vehicle and counting a total number of human occupants inside the vehicle (502-510 of fig. 5), 

wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle ([0044] one facing the front of the moving vehicle to capture an image of the front passenger compartment, and one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle, each of the images can be analyzed to determine objects present), 
wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle ([0044] one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle).  
Wang further suggests that other operations may be added, modified, enhanced, condensed, integrated, or consolidated with the steps of figure 5 ([0046])and modifications and variations may be made by those skilled in the art ([0045 and 0054]).
Taking the teachings of Bazakos and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify three IR cameras ([0044]) of Wang into the system of Bazakos for the reliability and detail of the captured images are significantly improved. 
Regarding claim 2, Bazakos further teaches the method as recited in claim 1, further comprising selecting a representative image from each group (fig. 29A-29C), and outputting a set of cropped selected images (figs. 29A-29C), one uniquely cropped selected image for each of the occupants (fig. 29A, 29B, and 29C, [0143]).

Regarding claim 4, Bazakos further teaches the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on corresponding confidence scores from the automated facial detection (49, 75, and 77 of fig. 1B, confidence level of recognition).
Regarding claim 5, Bazakos further the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on which image in the group has least facial offset angle from line of sight of an imaging sensor which acquired the respective image (fig. 15, see the camera is capturing images at different angles. See figs. 29A-29C).  
Regarding claim 6, Bazakos further teaches running the selective images through a database to check for matches between the occupants and known individuals in the database (46 of fig. 1B. The system 45 may be connected to a database 46 of, for example, portraits and/or pictures of various people such as those in a company security database or other related information that may be used for identifying employees entering a facility, a criminal database that may be used for identifying suspects, or in any other appropriate database that may be used for various applications. [0100] For example, the analysis tools 234 may be operable to compare stored data of face data unit 232 to features of image data provided regarding the detected face, e.g., visible image data, reflective-infrared image data, or any other data that may be beneficial in the identification of an individual or even be beneficial in the assessment of an individual's intent, e.g., terrorist, smuggling, and so forth).  

Regarding claim 11, Bazakos further teaches the method as recited in claim 9, wherein one of the sensors is a primary sensor that acquires a primary image of occupants in the vehicle (111, 112, and 150 of fig. 15, 212 of fig. 16), and wherein faces detected in primary image serve as references in the gallery for facial recognition for subsequent ones of the images of occupants in the vehicle (234 of fig. 16).  
Regarding claim 12, Bazakos further teaches the method as recited in claim 11, further comprising adding a new face to the gallery each time a detected face in a subsequent one of the images of occupants in the vehicle does not match with a face already in the gallery (the camera, 212 of fig. 16, is taking the faces of persons in the car at different time and different angle, therefore the camera is adding new faces to the image sequence, storing new face in 232 of fig. 16).  
Regarding claim 13, Bazakos further teaches the method as recited in claim 11, further comprising iteratively comparing faces detected in subsequent ones of the images of occupants in the vehicle and adding each face detected to the gallery that is not already in the gallery until there is an image in the gallery of each face detected by performing automated facial detection (234 of fig. 16, fig. 1A). 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Oami (US 2015/0278617) and further in view of Wang et al. (US 20120262577 A1).
Regarding claim 14, Bazakos further teaches a system (fig. 16) for detecting occupants in a vehicle (fig. 15) comprising: 
a controller (216 of fig. 16); 
a plurality of camera systems (212 of fig. 6, see 111, 112, and 150 of fig. 15) external to the vehicle in a vehicle approach area (141 and 142 of fig. 15, each camera system operatively connected to the controller (216 of fig. 16); and 
wherein the controller includes machine readable instructions configured to cause the controller ([0095]) to: 
detect an oncoming vehicle (the oncoming vehicle is disclosed in figure 15; 111, 112, 114, and 150 of fig. 15 are formed in 212 of fig. 16, [0070]);
acquire a plurality of images of occupants in the vehicle in response to detection of the oncoming vehicle using the plurality of camera systems (212, 262, and 224 of fig. 16); 
adding a unique facial image for each unique face detected to a gallery of facial images for the occupants of the vehicle (232 of fig. 16, storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like, so the facial features, facial images, and facial signatures of individuals are a unique facial image for each unique face. The stored facial images are considered as a gallery of facial images, figs. 23A-23H, 27A-27D, and 29A-29D);
performing automated facial recognition (face recognizer 234 of fig. 16) to distinguish one person to another  the gallery of facial images to group the facial images into groups based humans using face detection and face recognition); and
wherein the facial recognition (222 and 234 of fig. 16, fig. 17) includes using selected intrinsic facial features (250 of fig. 17, skin, eye) of a detected face (228 of fig. 16, 252 of fig. 17) and then comparing the selected intrinsic features with faces in the gallery of facial images ([0099-0100] data representative of individual, e.g., facial features, facial images, facial signatures for comparison by FACE RECOGNITION ALGORITHIMS, 234 of fig. 16 and 256 of fig. 17) to recognize an individual (234 of fig. 16, [0100] the identification of an individual or even be beneficial in the assessment of an individual's intent, e.g., terrorist, smuggling), regardless of extrinsic data including the individual's location in the vehicle (228 of fig. 16, figs. 17, 18, 29A-29C, the face of individual); 
wherein the gallery of facial images (232 of fig. 16, the stored images are considered as the gallery of facial images) is independent from an external database of known facial images (232 and 222 of fig. 16, the face data unit 232 that is inside the face recognition system 222 (45 of fig. 1B) and independent from an external database of known facial images (46 of fig. 1B)) 
such that the automated facial recognition (222 of fig. 16) leaves an identity of each unique face within the gallery of facial images unknown ([0099] FIG. 16, the face recognition algorithms 222 may include a face data unit 232 for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like; so the facial features, facial images, and facial signatures are considered a identity of unique face and faces of individuals or humans are considered the gallery of facial images unknown).

It is noted that Bazakos does not teach a trigger in the vehicle approach area and operatively connected to the controller to detect an approaching vehicle and control the camera systems to acquire images of the approaching vehicle and counting the groups to determine how many occupants are in the vehicle as claimed. 
Oami teaches a trigger (201 of fig. 6) in the vehicle approach area and operatively connected to the controller to detect an approaching vehicle (fig. 5) and control the camera systems to acquire images of the approaching vehicle (200 of fig. 6) and counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present, and outputs the number of the persons as the number of passengers). 
Oami further suggests various changes understandable by those skilled in the art may be made to the configuration and details of the invention of the present application within the scope of the invention of the present application ([0083]).
Taking the teachings of Bazakos and Oami together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counting (104 of fig. 6) of Oami into the detecting system (fig. 16) of Bazakos for an automatic determination of a vehicle that can travel an HOV (High Occupancy Vehicle) lane, a count of the number of visitors on board a vehicle in a theme park, etc., and automatic detection of a vehicle overloaded with passengers as suggested by Oami ([0084]).
wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle as claimed.
Wang teaches a detection system (figs. 4 and 5) for detecting human occupants inside the vehicle and counting a total number of human occupants inside the vehicle (fig. 5), the detection system comprising three cameras ([0044]), 
wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle ([0044] one facing the front of the moving vehicle to capture an image of the front passenger compartment, and one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle, each of the images can be analyzed to determine objects present), 
wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle ([0044] one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle ).  
Wang further suggests that modifications and variations may be made by those skilled in the art ([0045 and 0054]).
Taking the teachings of Bazakos, Oami, and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify three IR cameras ([0044]) of Wang into the combination system of Bazakos and Oami for  the reliability and detail of the captured images are significantly improved. 

Regarding claim 16, Bazakos further teaches the system as recited in claim 15, wherein the machine readable instructions include instructions to cause the controller to illuminate the vehicle with a respective pulse of illumination from a respective one of the pulsed illumination devices for each image acquired (114 of fig. 15), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images (day and night times, [0077]).
Regarding claim 17, Bazakos further teaches the system as recited in claim 15, wherein each camera system includes a lens optically coupled to the imaging sensor, an optical bandpass filter operatively connected to filter light passing through the lens, and a linear polarization filter operatively connected to filter light passing through the lens ([0049] The cameras may use filters or other mechanisms for distinguishing and independently detecting the scene in the reflective IR bands and the visible band).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Wang et al. (US 20120262577 A1) as applied to claims 1, 2, and 6, further in view of Kephart (US 2013/0279757).
	Regarding claim 7, Bazakos modified by Wang teaches the method as recited in claim 6, but Bazakos and Wang do not teach initiating a response upon finding a match in the database, 
  	Kephart teaches a facial recognition system (fig. 6) for initiating a response upon finding a match in the database (206 and 210 of fig. 8), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (MATCH?, YES, 210, 210, 220 of fig. 8).  
Taking the teachings of Bazakos, Wang, and Kephart together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition (fig. 8) of Kephart into the combined system of Bazakos and Wang to recognize the individual for improving the security and safety of persons traveling or attending such events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Wang et al. (US 20120262577 A1) as applied to claim 1, further in view of Bell et al. (US 2015/0331105).
Regarding claim 8, Bazakos modified by Wang teach the method of claim 1, but Bazakos and Wang do not teach initiating a response upon determining an improper number of occupants in the vehicle, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer as claimed.

Taking the teachings of Bazakos, Wang, and Bell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  (figs. 4-7) of Bell into the combined system of Bazakos and Wang to provide accurate and reliable data for determining occupancy of a vehicle and reduce costs. 

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Note: the cited references are to support the SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), and GLVQ (Generalized Learning Vector Quantization) for automatic face or facial recognition.
“Support Vector Machines Applied to Face Recognition” by P. Jonathon Phillips, this is technical report NISTIR 6241, to appear in Advances in Neural Information, Processing Systems 11, eds. M. J. Kearns, S. A. Solla, and D. A. Cohn, MIT Press, 1999 (hereafter “Phillips”).

"Linear discriminant analysis for face recognition" by F. Z. Chelali, A. Djeradi and R. Djeradi, 2009 International Conference on Multimedia Computing and Systems, Ouarzazate, 2009, pp. 1-10 (hereafter “Chelali”). Chelali discloses the LDA system for a face recognition, figure 5, using a gallery of facial images, figure 10, to recognize individuals, figure 12).
“Large-scale Face Recognition on Smart Devices” by Jia Hao, Yusuke Morishita, Toshinori Hosoi, Kazuyuki Sakurai, Hitoshi Imaoka, Takao Imaizumi, and Hideki Irisawa, 2013 Second IAPR Asian Conference on Pattern Recognition, 978-1-4799-2190-4/13,  © 2013 IEEE, DOI 10.1109/ACPR.2013.189 (hereafter “Hao”). Hao discloses the facial recognition using the Generalized Learning Vector Quantization (GLVQ) in figure 1, sections A, B, and C).

A. Claims 1-6 and 9-17 were rejected under 35 U.S.C. §103 over U.S. Patent Application Publication No. 2015/0278617 to Oami (hereinafter "Oami I") in view of U.S. Patent Application No. 2012/0196806 to Folta et al. (hereinafter "Folta"), and in further view of U.S. Patent Application Publication No. 2012/0262577 to Wang et al. (hereinafter "Wang").
Amended claims 1 and 14 recite, inter alia, perform(ing) automated facial detection on the plurality of images and adding a unique facial image for each unique face detected to a gallery of facial images for the occupants of the vehicle; perform(ing) automated facial recognition on the gallery of facial images ... wherein the gallery of facial images is independent 
The applicant argues that no reference cited by the Examiner does actually disclose the amended independent claims, in particular, the recitations reproduced above. 
 The examiner strongly disagrees with the applicant. It is submitted that Oami teaches the facial detection (101 of fig. 6) for detecting a person face, each person face has unique features such as eyes, nose, and mouth, so the detected face does have a unique facial image for each unique face and adding the unique facial image for each unique face detected to a gallery of facial images (PERSON DETECTION RESULT of fig. 5) for counting the occupants of the vehicle (the process of fig. 5).
Folta teaches a face recognition system (fig. 1, [0019]) for performing automated facial recognition on the plurality of images (102 of fig. 1) from the galleries (110 of fig. 1) and the detected face (102 and 106 of fig. 1) to recognize an individual (108 of fig.1, [0007, 0008, and 0019]), and wherein each face has unique features (figs. 2A and 2B).
Folta further teaches adding a unique facial image for each unique face detected to a gallery of facial images (104 and 110 of fig. 1; figs. 2A and 2B, unique features such as nose, eyes, and mouth are considered as a unique facial image for each unique face; 705-707 of fig. 7), comparing the detected faces to the gallery (108 of fig. 1) and the gallery of facial images (110 of fig.1) is independent from an external database of known facial images (110 of fig. 1, the face galleries are formed inside the face recognition system and independent from an external database of known facial images, [0023]) for face recognition (108 of fig. 1) such that the automated facial recognition (108 of fig. 1) leaves an identity of each unique face (figs. 2A, 2B, 2-6, each unique face) within the gallery of facial images unknown (714 of fig. 7, [0039] save 

The applicant argues Oami I does not disclose facial recognition as stated in the inventor declaration submitted October 1, 2019. 
It is noted that the inventor declaration pointed out “7. In practice, facial detection is widely known as using algorithms to detect shapes in a subject image to determine whether generic facial features are present (such as eyes, nose and mouth), thus distinguishing between a blank wall and a face, for example. On the other hand, facial recognition is known to include using the intrinsic features of the detected face, and then comparing those selected facial features from given image with faces within a database.”
The inventor declaration has not pointed out that the facial detection using the SVM, LDA, and GLVQ that do not recognize faces of humans.
Oami teaches that the facial detection system uses SVM, LDA, and GLVQ to recognize faces of occupants as faces of humans (not faces of animals, not faces of dummies), so the SVM, LDA, and GLVQ have a face or facial recognition function to identify faces of humans inside the vehicle for counting, figure 5 and 6.
The cited references show that the SVM, LDA, and GLVQ do have a function to recognize or identify a face of a human, so the SVM, LDA, and GLVQ have a face or facial recognition function.
 

The examiner strongly disagrees with the applicant. It is submitted that Oami teaches the facial detection system using the SVM, LDA, and GLVQ to recognize detected faces as faces of humans, 101 of fig. 5, for the process of comparison, figure 5 and 103 of fig. 6, and the facial detection system counts number of humans inside the vehicle, 104 of fig. 6.
Folta teaches the face recognition system (fig. 1, [0019]) for performing automated facial recognition on the plurality of images (102 of fig. 1) from the galleries (110 of fig. 1) and the detected face (102 and 106 of fig. 1) to recognize an individual’s identity (108 of fig.1, [0007, 0008, and 0019]). Therefore, one of ordinary skill in the art would have been obvious to modify the face recognition of Folta into the facial detection system of Oami using the SVM, LDA, and GLVQ for recognizing an individual’s identity.

It is noted that the applicant defined facial recognition in the appeal brief filed 07/01/2020 (see, application-as-filed p. 8, ll. 8-18; Fig 4; see also, Declaration under 1.132 filed October 1, 2019). 
The application-as-filed p. 8, ll.8-118 defines the facial recognition to compare faces detected in subsequence ones of the images, which would obviously be taught by Oami. Oami teaches the process of figure 5, the detectors 101 and 103 of fig. 6, and paragraph [0056], to compare faces detected for counting the occupants inside the vehicle. 


The applicant further argues that Folta appears to disclose creating a gallery based on the detected faces to form groups of those faces having similar features (where ideally all of the faces in the gallery belong to the same person), for use in facial recognition to determine the identity of the individual in each gallery using an external database either by a computer or a human judge, i.e. to name a movie star found in the gallery. (See, Folta, paras. [0020]-[0027]). 
The examiner strongly disagrees with the applicant. It is submitted that Folta teaches the facial recognition system (figs. 1 and 7) comprises the gallery (110 of fig. 1, and 707 of fig. 7) is inside the facial recognition system (fig. 1) to determine the identity of the individual ([0007, 0008, and 0019]) and the faces in the gallery from two or more different people ([0034]) and an unknown face ([0039]).
Folta further suggests the components in figures 1-8 can be implemented in a computing device (910 of fig. 9) independently from the remote computer (980 of fig. 9) and storage device (981 and 985 of fig. 9). This disclosure suggests that the gallery is independent from an external database. 
The paragraphs [0020]-[0027] of Folta suggest the gallery (110 of fig. 1) that is implemented in the computer (910 of fig. 9) and independent from an external database (980 and 981 of fig. 9), from a site ([0002]) and/or from the internet ([0022]). 


The examiner strongly disagrees with the applicant. It is submitted that Oami teaches the facial detection system (fig. 6) for counting passengers in the vehicle using the SVM, LDA, and GLVQ ([0032]) to recognize faces of humans inside the vehicle for comparison. Oami discloses the system that detects faces of humans inside the vehicle with unknown identity. There is no need to identify an individual’s identity for counting. An individual’s identity is recognized by the face recognition system (figure 1of Folta).
Folta teaches the facial recognition (fig. 1) using the intrinsic features with faces to identify an identity of person or persons in any processing system ([0007, 0008, and 0019]).
Wang teaches the detection system for counting occupants inside the vehicle (figs. 4 and 5) using the images captured by the cameras at two sides of the vehicle [0044].
Therefore, one having ordinary skill in the art would combine the teachings of Oami, Folta, and Wang to recognize human face inside the vehicle to determine number of occupants and identify individual suspicious. 

The applicant further argues even if Wang, arguendo, discloses multiple camera angles, it still does not remedy the clear deficiencies of Oami I and Folta.
The examiner strongly disagrees with the applicant. It is submitted that Oami teaches the cameras to capture images at different angles inside the vehicle for counting occupants as humans inside the vehicle (figs. 4 and 5). 

Since Oami, Folta, and Wang teach the common of detecting and recognizing human or person in the captured images, wherein Oami and Wang use the detected face image to determine number of occupants inside the vehicle and Folta use the facial recognition to recognize an individual from detected images and suggests that the detected face image would be used other applications such as identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein, so Oami, Folta, and Wang would obviously be combinable to meet the claim limitations.
 
B. Claims 1-6 and 9-17 were rejected under 35 U.S.C. §103 over U.S. Patent Application No. 2006/0102843 to Bazakos et al. (hereinafter "Bazakos") in view of Wang. Claims 14-17 were rejected under 35 U.S.C. §103 over Bazakos in view of Oami and in further view of Wang. 
The applicant argues that none of Bazakos or Bhanu disclose the features of amended claims 1 and 14, nor do they remedy the deficiencies of either of Oami I, Wang, or Folta as described above, because both Bazakos and Bhanu require the use of an external database to determine an identity of the individual in the image. 
The examiner strongly disagrees with the applicant. It is submitted that Bazakos teaches the face data unit (232 of fig. 16) for storing data representative of individuals, e.g., facial 
Bhanu is cited to support the gallery faces independent from an external database (figs. 13, [0112]).

C. Claims 1-13 were rejected under 35 U.S.C. §103 over Bazakos in view of U.S. Patent Application No. 2015/0331105 to Bell et al. (hereafter "Bell") and in further view of U.S. Patent Application Publication No. 2009/0232365 to Berthilsson et al. (hereinafter "Berthilsson"). 
The applicant argues as presented above, Bazakos does not disclose the features of amended claims 1 and 14. None of Bell or Berthilsson have been alleged to remedy the deficiencies of Bazakos. Therefore, it is respectfully submitted that the cited references do not render the independent claims obvious. The above rejected dependent claims depend from one of the allowable independent claims, include all recitations thereof, and are therefore allowable over the cited references for at least the reasons presented above. Withdrawal of this rejection is respectfully requested. 


D. Claim 7 was rejected under 35 U.S.C. §103 over Oami I in view of Folta and Wang, and in further view of U.S. Patent Application Publication No. 2013/0279757 to Kephart (hereinafter "Kephart"). Claim 7 was rejected under 35 U.S.C. §103 over Bazakos, Wang and Bhanu, and in further view of U.S. Patent Application Publication No. 2013/0279757 to Kephart (hereinafter "Kephart"). Claim 8 was rejected over Oami I in view of Folta and Wang, and in further view of U.S. Patent Application No. 2015/0331105 to Bell et al. (hereafter "Bell"). 
As presented above, none of Oami I, Folta, Bhanu, Kephart, Bazakos, Bell, or Berthilsson discloses wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera system is on a divers side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle as recited in claims 1 and 14. 
The examiner strongly disagrees with the applicant. It is submitted that the amended limitations in claims 1 and 14 have been taught by the combination of Oami, Folta, and Wang; claim 1 has been taught by the combination of Bazakos and Wang, claim 14 has been taught by the combination of Bazakos, Oami, and Wang.
Claim 7 has been disclosed by the combination of Oami , Folta, Wang, and Kephart; and the combination of Bazakos, Wang, and Kepthart
Claim 8 has been rejected by the combination of Oami , Folta, Wang, and Bell; and the combination of Bazakos, Wang, and Bell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunihiro (US 20190373157 A1) discloses IMAGE SHOOTING CONTROL DEVICE FOR VEHICLE, DRIVER MONITORING DEVICE, IMAGE SHOOTING CONTROL METHOD FOR VEHICLE, AND DRIVER MONITORING METHOD.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425